DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 30, the claim type in the preamble recites “A computer-readable medium…” Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and non-transitory media. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8 – 10, 15, 18 – 21, 24, 25, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US Publication 2022/0167222) disclosed in (CN 201910755097) machine translation.
Regarding claims 1, 18, 29 and 30 Zheng teaches an method and an apparatus for wireless communication at a user equipment (UE), comprising: 
 	a memory; and at least one processor coupled to the memory, the at least one processor and the memory configured to:  (i.e. fig. 4 shows a terminal device (UE) comprising processor, memory and a wireless transceiver for executing programmed instructions; see paragraphs 60)
 	determine a set of parameters associated with receiving synchronization signal blocks (SSBs), the set of parameters including a first parameter bitmap Pi associated with a serving cell, (i.e. fig. 5 shows a terminal device may receive first parameter information which may include SSB timing information, in particular a ssb-positioninburst bitmap comprising serving cell information (501, 502); see paragraphs 67 – 71 and 85) a second parameter bitmap P2 associated with at least one neighbor cell, and an SSB measurement timing configuration (SMTC); (i.e. fig. 5 shows a terminal device may receive second parameter information which may include SSB timing information, in particular a ToMeasure bitmap comprising neighboring cell information (503, 504); see paragraphs 73 – 77 and 92) (i.e. the prior steps may be performed simultaneously)
 	determine a search window for searching the received SSBs based on the SMTC and at least one of the first parameter bitmap P1 or the second parameter bitmap Po; (i.e. fig. 5 shows the terminal determines a measurement window based on the first information or second information (505,506); see paragraph 80, 87)
measure SSBs searched during the determined search window; and send, to a base station, measurement results associated with at least a subset of the measured SSBs. (i.e. fig. 5 shows the terminal device may measure a SSB in a measurement window determined based upon the parameters(505,506); see paragraphs 80 – 83, 87 - 88) (i.e. the measurement windows for the first and second information may be different and may be performed simultaneously or separate; see paragraph 89, 93, 94)(i.e. fig. 2 shows a wireless network with a neighbor and a serving cell for performing network measurement; see paragraphs 40,41)
Regarding claims 2, Zheng teaches the apparatus of claim 1, further comprising a transceiver coupled to the at least one processor. (i.e. fig. 4 shows a terminal device (UE) comprising processor, memory and a wireless transceiver for executing programmed instructions; see paragraphs 60)
Regarding claims 3 and 19, Zheng teaches the apparatus of claim 1, wherein the first parameter bitmap P1 is an SSB positions-in-burst bitmap associated with the serving cell, and the second parameter bitmap P2 is an SSB-to-measure bitmap associated with the at least one neighbor cell. (i.e. fig. 5 shows a terminal device may receive first parameter information which may include SSB timing information, in particular a ssb-positioninburst bitmap comprising serving cell information (501, 502); see paragraphs 67 – 71 and 85) ) (i.e. fig. 5 shows a terminal device may receive second parameter information which may include SSB timing information, in particular a ToMeasure bitmap comprising neighboring cell information (503, 504); see paragraphs 73 – 77 and 92)
Regarding claims 4 and 20, Zheng teaches the apparatus of claim 1, wherein the at least one neighbor cell is synchronized with the serving cell, and the at least one processor and the memory configured to determine the search window are further configured to: determine an SSB bitmap based on the first parameter bitmap Pi, the second parameter bitmap P2, and the SMTC; and determine the search window based on the determined SSB bitmap. (i.e. fig. 5 shows a terminal device may receive first parameter information which may include SSB timing information, in particular a ssb-positioninburst bitmap comprising serving cell information (501, 502); see paragraphs 67 – 71 and 85) ) (i.e. fig. 5 shows a terminal device may receive second parameter information which may include SSB timing information, in particular a ToMeasure bitmap comprising neighboring cell information (503, 504); see paragraphs 73 – 77 and 92) (i.e. the measurement windows for the first and second information may be different and may be performed simultaneously FOR SYNC or separate; see paragraph 89, 93, 94)
Regarding claims 5 and 21, Zheng teaches The apparatus of claim 4, wherein the at least one processor and the memory configured to determine the SSB bitmap are further configured to: determine the SSB bitmap based on the first parameter bitmap P1 or an intersection of the second parameter bitmap P2 and the SMTC (P2NSMTC), wherein the search window is determined based on the determined SSB bitmap. (i.e. the SSB may be measured based upon an intersection of the first bitmap (information) and the second bitmap (information); see paragraphs 10, 107, 115)
Regarding claims 8 and 24, Zheng teaches the apparatus of claim 4, wherein the search window is determined to include less slots than the SMTC, a same number of slots as the SMTC, or a greater number of slots as the SMTC. (i.e. the frequency of the search window may be greater than or less that the SMTC window; see paragraphs 85, 86)
Regarding claims 9 and 25, Zheng teaches the apparatus of claim 4, wherein the at least one processor and the memory are further configured to process the measurements associated with the measured SSBs based on at least one of the first parameter bitmap Pi, the second parameter bitmap P2, the SMTC, or the SSB bitmap. (i.e. fig. 5 shows the terminal device may measure a SSB in a measurement window determined based upon the parameters(505,506); see paragraphs 80 – 83, 87 - 88) (i.e. the measurement window may be based on either of the parameters or simultaneously with both)
Regarding claims 10 and 28, Zheng teaches the apparatus of claim 1, wherein the at least one neighbor cell is not synchronized with the serving cell, and the at least one processor and the memory configured to determine the search window are further configured to determine the search window based on both the first parameter bitmap Pi and the SMTC. . (i.e. fig. 5 shows the terminal device may measure a SSB in a measurement window determined based upon the parameters(505,506); see paragraphs 80 – 83, 87 - 88) (i.e. the measurement window may be based on either of the parameters or simultaneously with both and in combination with a SMTC; see paragraphs 83 - 85)
Regarding claims 15, Zheng teaches the apparatus of claim 12, wherein the at least one processor and the memory are further configured to process measurements associated with the measured SSBs based on at least one of the first parameter bitmap Pi and the second parameter bitmap P2. (i.e. fig. 5 shows the terminal device may measure a SSB in a measurement window determined based upon the parameters(505,506); see paragraphs 80 – 83, 87 - 88) (i.e. the measurement window may be based on either of the parameters or simultaneously with both and in combination with a SMTC; see paragraphs 83 - 85)
Allowable Subject Matter
Claim 6 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 23 dependent on allowable claim.
Claim 11 and 27 dependent on allowable claim.
Claim 14 dependent on allowable claim.
Claim 17 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 3, 2022           Primary Examiner, Art Unit 2471